DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 7/27/2021 is acknowledged.
4.	Claim filed on 12/10/2019 is acknowledged.
5.	Claims 1-8 are pending in this application.
6.	Claims 4 and 8 are withdrawn from consideration as being drawn to non-elected species.   
7.	Claims 1-3 and 5-7 are under examination. 

Election/Restrictions
8.	Applicant’s election of a diffuse intravascular coagulation or disseminated intravascular coagulation involving a decrease of antithrombin as species of patient condition to be treated; intravenous drip infusion and the dose unit is in international units/kg as species of route of administration; and the administration scheme of once daily of a therapeutic composition as in claim 3, and optionally the administration includes a concurrent administration of heparin as recited in claim 2 as species of administration scheme in the reply filed on 7/27/2021 is acknowledged.  Because without traverse (MPEP § 818.01(a)).  The restriction requirement is made FINAL in this office action.  
The instant claims 1-8 are drawn to a method selected from the group consisting of the following (i) - (iii): (i) a method for treating a diffuse intravascular coagulation or disseminated intravascular coagulation involving a decrease of antithrombin, comprising administering a therapeutic composition comprising an isolated antithrombin gamma in a total daily dose of 36 international units/kg to a subject in need thereof, (ii) a method for treating obstetrical or surgical diffuse intravascular coagulation or disseminated intravascular coagulation, comprising administering a therapeutic composition comprising an isolated antithrombin gamma in a total daily dose of 48 to 72 international units/kg to a subject in need thereof, and (iii) a method for treating thrombophilia due to congenital antithrombin deficiency, comprising administering a therapeutic composition comprising an isolated antithrombin gamma in a total daily dose of 24 to 72 international units/kg to a subject in need thereof, wherein the therapeutic composition is administered for multiple days by intravenous injection or intravenous drip infusion.  A search was conducted on the elected species; and prior art was found.  Claims 4 and 8 are withdrawn from consideration as being drawn to non-elected species.  Claims 1-3 and 5-7 are examined on the merits in this office action.

Objections
9.	The specification is objected to for the following minor informality: The specification recites “This application Continuation of U.S. Application No. 15/561,690 is Continuation of…".  Furthermore, US Application No. 15/561690 is currently abandoned.  Applicant is suggested to update the information about US Application No. 15/561690.
10.	The specification is objected to for the following minor informality: The specification recites "Intravenous injection (also referred to as intravenous administration or intravenous injection) or intravenous drip infusion (also referred to as intravenous drip infusion, or drip infusion) is…" on page 9, paragraph [0037] of instant specification.  There appears to be duplicate terms in this recitation.  Applicant is required to correct this error. 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

12.	Claim 5 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
13.	Claim 5 depends on claim 1; and claim 5 recites "The method according to claim 1, wherein the therapeutic composition is administered every day".  However, instant claim 1 recites the term "a total daily dose".  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the therapeutic composition in instant claim 1 is administered every day.  Thus, the scope of claim 5 is identical to the scope of instant claim 1.  Claim 5 is improper dependent form for failing to further limit the subject matter of claim 1.   

Claim Rejections - 35 U.S.C. § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the NCT01384903 document (3/18/2012, enclosed pages 1-5, from https://clinicaltrials.gov/ct2/history/NCT01384903?V_3=View#StudyPageTop), and as evidenced by Antithrombin Gamma (pages 1-2, 12/15/2015, filed with IDS, from https://www.pharmacodia.com/yaodu/html/v1/biologics/360c19682e81f21d55846685c1701179.html), and further in view of Hirahara (JP 01193229 A, machine translation used and enclosed pages 1-5), the Heparin Sodium Injection document (4/2006, from https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=efcdb321-832b-4554-8049-dbbb..., enclosed pages 1-11), Bick et al (Thrombosis Research, 1977, 10, pages 721-729), Sawamura et al (Clinical and Applied Thrombosis/Hemostasis, 2009, 15, pages 561-566) and Thall et al (BIOMETRICS, 1998, 54, pages 251-264, filed with IDS).

The NCT01384903 document, throughout the literature, teaches a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous infusion, wherein the subject has antithrombin activity <= 70%, and wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, for example, pages 4-5, Sections "Arms and Interventions", "Outcome Measures" and "Eligibility".  It reads on a diffuse intravascular coagulation or disseminated intravascular coagulation involving a decrease of antithrombin as the 
The difference between the reference and instant claims 1-3 and 5-7 is that the reference does not explicitly teach intravenous drip infusion and the dose unit is in international units/kg as the elected species of route of administration; the dosage and route of administration recited in instant claim 1; and the limitations of instant claims 2, 6 and 7.
However, Hirahara, throughout the patent, teaches administering anticoagulant comprising antithrombin III via injection or drip infusion; and antithrombin III is mainly used as a therapeutic agent for disseminated intravascular coagulation (DIC), for example, page 2, Section "CONSTITUTION"; and page 3, the 3rd paragraph.  Therefore, in view of the combined teachings of NCT01384903 document and Hirahara, it would have been obvious to one of ordinary skilled in the art to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous drip 
Furthermore, the Heparin Sodium Injection document teaches treating disseminated intravascular coagulation (DIC) with heparin, wherein the heparin is administered via continuous intravenous drip infusion; and the anticoagulant effect of heparin is enhanced by concurrent treatment with antithrombin III (human) in patients with hereditary antithrombin III deficiency, for example, page 2, the 6th paragraph in Section "INDICATIONS AND USAGE"; page 3, the 6th paragraph in Section "Hemorrhage"; and pages 7-8, Sections "Therapeutic Anticoagulant Effect with Full-Dose Heparin" and "Pediatric Use".  Therefore, in view of the combined teachings of the NCT01384903 document, Hirahara and the Heparin Sodium Injection document, it would have been obvious to one of ordinary skilled in the art to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous drip infusion, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, and wherein the therapeutic composition is administered concurrently with continuous intravenous drip infusion of heparin.  It reads on the administration scheme of once daily of a therapeutic composition as in claim 3, and optionally the administration includes a concurrent administration of heparin as recited in claim 2 as the elected species of administration scheme.

And, Sawamura et al, throughout the literature, teach antithrombin III (antithrombin) at dose of 30 IU (international unit)/kg/day for 3 days is sufficient to improve disseminated intravascular coagulation (DIC); and antithrombin activity is monitored during the course of treatment, for example, Abstract; page 562, right column, Section "Intervention and Treatment"; page 564, Figure 1; and page 565, Table 3 and left column, the last paragraph.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of KW-3357 for a better balance between safety and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” (see MPEP § 2144.05 II). 

One of ordinary skilled in the art would have been motivated to combine the teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document, Bick et al, Sawamura et al and Thall et al with routine optimization to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 in a total daily dose of 36 IU/kg to a subject in need thereof via intravenous drip infusion for multiple days, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document, Bick et al, Sawamura et al and Thall et al with routine optimization to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 in a total daily dose of 36 IU/kg to a subject in need thereof via intravenous drip infusion for multiple days, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, wherein the therapeutic composition is administered concurrently with continuous intravenous drip infusion of heparin, and wherein the method further comprises monitoring an antithrombin activity level of the subject and determining the total daily dose to maintain a plasma antithrombin activity level at 70% or more of a normal level.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658